Title: To James Madison from Daniel D. Tompkins, 17 July 1816
From: Tompkins, Daniel D.
To: Madison, James



Sir,
New York July 17. 1816.

Mr. Charles Radcliff, is very desirous of obtaining admission into the military Academy at West point.  He is the son of the respectable Mayor of this city & possesses attainments of the first order for his age.  He is, moreover, extremely ardent in pursuit of military science and fame.  I beg leave to speak with confidence of the character and qualifications of the candidate & to express the high gratification it will be to me, if the wishes of young Mr. Radcliff and of his patriotic & influential connections, can be indulged.  With the highest consideration, I have the honor to be, Sir, Your most obt. S.

Daniel D. Tompkins

